Citation Nr: 1509821	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-44 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970 and from July 1971 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled to provide testimony at a personal hearing, but withdrew his request in January 2015.  He has not asked that his hearing be rescheduled.


FINDING OF FACT

In resolving all doubt in the Veteran's favor, his CAD manifests with dyspnea, fatigue, angina, and dizziness under a workload of between 5 and 7 METs, and has for the entire period under consideration.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.104, Diagnostic Code 7005 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations to assess the severity of his CAD, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additional evidence was uploaded into the Veteran's file on the Virtual VA paperless claims processing system after this appeal was certified to the Board, which has a direct bearing on his claim.  Ordinarily, because his formal appeal was filed prior to February 2013, he would have been given an opportunity to declare whether he wanted that evidence to be initially considered by the RO or he wanted to waive that right.  38 C.F.R. § 20.1304(c) (2014).  See also VBA Fast Letter 14-02.  However, the Veteran has communicated that he is seeking an increased rating to 30 percent for his CAD, which he has also indicated would satisfy his claim.  The Board is granting his claim to this extent, based in part on the evidence received after the appeal was certified, without initially seeking a waiver in order to reduce the Veteran's wait and to provide him with the most efficient outcome.  As he has asked for a 30 percent rating, which is being granted, he is not prejudiced by the Board's action. 

Increased Initial Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's CAD is rated as 10 percent disabling under DC 7005.  38 C.F.R. § 4.104 (2014).  This code provides for a 10 percent rating when a workload of greater than 7 metabolic equivalents (METs), but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when there is more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where LVEF is less than 30 percent.  Id., DC 7005.

After review of the evidence, the Board finds that a 30 percent rating is warranted for the entire period under consideration.  The March 2014 VA examination noted the Veteran experienced dyspnea, fatigue, angina, and dizziness with a workload of between 5 and 7 METs.  His LVEF was greater than 61 percent.  These results correspond to the criteria for a 30 percent rating.  At the September 2009 VA examination, his METs were greater than 12.5, but his LVEF was noted to be greater than 50 percent.  He complained of daily fatigue, angina, dizziness, and dyspnea on mild exertion.  This examination did not comment on whether he had cardiac hypertrophy or dilatation.  When considering this evidence from earlier in the appeal period, the Board finds his symptoms more closely approximate the level of 30 percent.  38 C.F.R. § 4.7 (2014).

He is not entitled to the next higher rating, as the evidence has not shown an ejection fraction of less than 50 percent, nor has it shown that he can only withstand a workload of 3 to 5 METs before dyspnea, angina, or other symptoms occur.  He has not been shown to have congestive heart failure.

The Veteran has indicated in communications with the Board that he would be satisfied with a 30 percent rating for this disability.  Therefore, this decision is a full grant of his request.

The Board has also considered whether this claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  In exceptional situations where the rating criteria is inadequate, the Board may refer the case for extraschedular consideration, because the Board is precluded by regulation from assigning extraschedular ratings in the first instance.  38 C.F.R. § 3.321(b)(1). 

Determining entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) involves three steps.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.   

The Board finds that referral for extraschedular consideration is not warranted in this case.  His symptoms are contemplated by the rating schedule.  Further, his CAD did not reportedly cause interference with his employment.  And, while there are reports of hospitalization, they were not frequent.  This evidence does not represent "such an exceptional or unusual disability picture... [so] as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Accordingly, referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, the Court held that a request for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has not asserted that he is unable to obtain or maintain substantially gainful employment because of his CAD.  The evidence indicates other conditions have interfered with employment.


ORDER

A 30 percent initial rating for CAD is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


